This is a suit for divorce, originally prosecuted by the wife against the husband. The husband appealed from the judgment. Since the appeal was perfected and the case submitted, this court has been furnished with evidence that the parties have adjusted their domestic troubles and have become reunited, and that there is no further disposition on the part of the appellee to prosecute the suit.
The judgment will therefore be reversed, and judgment here rendered, annulling the decree of the court below and denying the divorce. The costs of this appeal, however, will be adjudged against the appellant.